Citation Nr: 0104487	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  94-26 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for chronic low back strain 
with bulging lumbar disc.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1969 to 
March 1972 with a tour of duty in the Republic of Vietnam.

The current appeal arose from a January 1994 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The RO denied service 
connection for chronic low back strain with bulging lumbar 
disc.

The veteran and his spouse presented oral testimony before a 
Hearing Officer at the RO in August 1994, a transcript of 
which has been associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the claims file shows that on VA Form-9, which was 
received at the RO in June 1994, the veteran requested to 
appear personally at a hearing before a Member of the Board.  
He further indicated on the form that he desired to appear at 
the local VA office in Seattle.

The veteran was afforded a local RO hearing before a Hearing 
officer in August 1994.  The Board finds, however, that he 
has not been afforded an opportunity for a hearing before a 
Member of the Board, and his request for such a hearing has 
not been withdrawn in writing.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107), and 38 C.F.R. § 3.103(a) (2000), the Board 
is deferring adjudication of the issue prepared and certified 
for appellate review as reported on the title page pending a 
remand of the case to the RO for further development as 
follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should take appropriate action 
to schedule the veteran for a hearing at 
the Seattle, Washington RO before a 
travel Member of the Board.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


